Citation Nr: 0427709	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  04-00 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk



INTRODUCTION

The veteran served on active duty from May 1967 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision from the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

The RO's July 2002 rating decision granted service connection 
for bilateral hearing loss, assigning a noncompensable 
disability rating, effective September 2001.  

In May 2004, the veteran presented personal testimony at a 
Board hearing, before the undersigned Veterans Law Judge, in 
Washington DC.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinion(s) where necessary; and it also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In May 2002, the veteran underwent VA audiological 
examination for complaints of hearing loss.  The examiner 
noted that the veteran's medical records were not available 
for review.  

Based on the May 2002 VA audiological examination, the RO 
granted the veteran's claim for entitlement to service 
connection for hearing loss and assigned a noncompensable 
disability rating.  The veteran later maintained that a 
private audiologist indicated that, essentially, his hearing 
loss was more severe than indicated on VA audiological 
examination, dated in May 2002, and that as a result, he is 
entitled to a compensable disability rating.  

During the pendency of this appeal, the veteran submitted a 
private audiological report, dated in April 2004, which 
reported that the veteran experienced an overall hearing 
handicap of 22 percent.  While the Board does not dispute 
these findings at this time; the Board is of the opinion that 
the private audiological report should be interpreted by VA 
audiologist, to determine whether, in fact, the veteran's 
hearing loss is severe enough to award a compensable 
disability rating.  

The Board notes that the most recent VA audiological 
examination was conducted more than two years ago, in May 
2002, and at that time, the examiner noted that the veteran's 
claims file was not available for review.  In the Board's 
opinion, the veteran should be afforded a more 
contemporaneous examination of the veteran's bilateral 
hearing loss, to include the examiner's review of the entire 
record, prior to a final adjudication of the veteran's claim.  
See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 
Procelle v. Derwinski, 2Vet. App 629, 632 (1992).  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).  

2.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
any health care providers, VA or non-VA 
that have treated him for hearing loss.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
written notation to that effect should be 
placed in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, and 
given the opportunity to provide any 
missing records for association with the 
file.  

3.  After all the above-requested records 
are received, the RO should arrange for 
the veteran to undergo VA audiological 
examination, to determine the severity of 
the veteran's bilateral hearing loss.  
The veteran's entire claims file must be 
made available to the examining physician 
for review in this case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  In addition to reporting 
findings from the examination, the 
audiologist is requested to provide an 
interpretation of the April 2004 private 
audiological report.  All appropriate 
tests and studies are to be performed.  
All medical findings are to be reported 
in detail.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

5.  Thereafter, the RO should 
readjudicate this claim.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  A 
reasonable period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

